            IN THE UNITED ST ATES DISTRICT COURT
               EASTERN DISTRICT OF ARK ANS AS
                    JONESBORO DIV ISIO N

JAMES JOH NSO N                                                  PLAINTIFF

v.                         No. 3:19-cv-271-DPM

OLLIE COLLANS, Chie f, Osce ola Polic e
Department; BILL FOSTER, Jail
Administrator, Osceola; RONNIE WILLIAM,
C.I.D., Security for O.H.A. Hou sing , Osce ola
Polic e Department; BOBBY MARTINAZ,
Patrol Officer, Osce ola Polic e Department;
and MARVEL CARR, Scho ol Security,
Osce ola Polic e Depa rtme nt                                DEF END ANT S

                                   ORDER

     1. Moti on to proc eed in forma pauperis, NQ 1, gran ted. The Cour t
                                                                            d to
won 't assess an initia l parti al filing fee beca use John son can't affor
 pay one.   But his custo dian mus t collect mon thly paym ents from
                                                                           unt
John son's priso n trust acco unt each time the amo unt in the acco
                                                                           the
exce eds $10.00. Thes e paym ents will be equa l to twen ty perc ent of
                                                                            be
prec edin g mon th's inco me cred ited to the account; and they will
                                                                        filing
collected and forw arde d to the Cler k of the Cour t until the $350.00
                                                                         d on
fee is paid in full. 28 U.S.C. § 1915(b)(2). The paym ents forw arde
                                                                          case
John son's beha lf mus t be clearly iden tified by case nam e and
 num ber.
     2. The Cour t directs the Cler k to send a copy of this orde r to the
                                                                      nsas
Adm inist rator of the Osceola Jail, 401 Wes t Keiser, Osceola, Arka
72370.
     3. The Cour t mus t scree n John son's comp laint . NQ 2; 28 U.S.C.
§ 1915A. John son was char ged with rape and is awai ting trial.
                                                                 He was
                                                                           d
bann ed for a year from all Osce ola Hou sing Auth ority prop ertie s base
                                                                      seek s
on the alleg ed rape. John son main tains his inno cenc e and
dama ges. NQ 2.
      The Cour t mus t absta in from proc eedi ng with John son's fede ral
                                                                    rtant
case beca use the crim inal case is ongo ing, Arka nsas has an impo
                                                                       his
inter est in enfo rcing its crim inal laws , and John son may raise
                                                                        ger v.
cons tituti onal claims durin g his state crim inal proc eedin gs. Youn
Harris, 401 U.S. 37, 43-45 (1971); Mounkes v. Conklin, 922 F. Supp
                                                                      . 1501,
                                                                   ssing
1510-13 (D. Kans as 1996). He says Will iam and Mart inaz are hara
                                                                     but
him and that he's been wron gfull y accu sed of rape three times;
                                                                        ary
there 's no indic ation of the type of bad faith or extra ordin
                                                                          o
circu msta nces that wou ld mak e abste ntion inap prop riate . Tony Alam
 Christian Ministries v. Selig, 664 F.3d 1245, 1254 (8th Cir.
                                                                   2012).
                                                                    final
 John son's claims mus t there fore be put on hold until there 's a
                                                                     n,
 dispo sitio n of his pend ing state charges. Yamaha Motor Corporatio
 U.S.A. v. Stroud, 179 F.3d 598, 603-04 (8th Cir. 1999).




                                     -2-
                                   *    *      *
      This case is staye d;        and the Cour t direc ts the Clerk to

admi nistra tively termi nate it. Johns on can move to reope n this case
after final dispo sition of his state case, inclu ding any appea l. Any
motio n to reope n must be filed withi n sixty days of that final
dispo sition . If Johns on doesn 't file a timel y motio n to reope n or a statu s
repor t by 8 Octo ber 2020, then the Cour t will reope n the case and
dismi ss it witho ut preju dice.
      So Orde red.

                                       D.P. Mars hall Jr.
                                       Unite d State s District Judg e




                                         -3-
